Citation Nr: 9931598	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
right inguinal herniorrhaphy residuals, currently rated at a 
noncompensable level.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to September 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO 
which reduced the rating for the service-connected right 
inguinal herniorrhaphy residuals from 10 percent to no 
percent, effective on April 1, 1990.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The residual right inguinal herniorrhaphy scar is shown 
to be likely productive of symptoms consistent with 
tenderness and pain; however, a recurrent hernia is not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected right inguinal herniorrhaphy residuals 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.118 including 
Diagnostic Code 7803, 7804, 7805 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected right 
inguinal herniorrhaphy scar is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right inguinal 
herniorrhaphy scar.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

An August 1997 VA medical examination noted that the veteran 
had stated that his right herniorrhaphy scar was tender and 
occasionally swollen and that he thought another lump or 
hernia was present near the scar.  The report noted that, 
although there was a minimal impulse palpable bulge present, 
it was not a herniation and its presence was not unusual 
following a hernia repair.  The report also noted that, when 
the physician attempted to touch the scar, the veteran "went 
into a spasm and jumped a little bit up from the table as if 
in excruciating, exquisite pain."  Additionally, the report 
stated "that the reaction encountered was so striking, that 
if it were real, he would not be able to wear clothing."  
However, the report explained that hernia operations are 
sometimes symptomatic postoperatively resulting in 
unexplained pain in the groin.  The examiner added that he 
could not categorically deny that the area was tender.  The 
diagnosis was reported as "[a]pparent anatomical successful 
repair of a right inguinal hernia using mesh with complaints 
of exquisite tenderness, which cannot be explained."  

Diagnostic Code 7338 provides for the assignment of a no 
percent rating where there was no operation and the inguinal 
hernia is remediable, or where the inguinal hernia is 
"[s]mall, reducible, or without [a] true hernia 
protrusion."  Id.  A 10 percent rating requires 
postoperative recurrence, where the hernia is readily 
reducible and well supported by a truss or belt.  Id.  A 30 
percent rating requires a small postoperative recurrent 
hernia, or where it is  irremediable via operation and not 
well supported by a truss, or not readily reducible.  Id.  A 
60 percent rating requires a large posoperative recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Id.

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The Board finds that the veteran's right herniorrhaphy scar 
is more appropriately rated pursuant to Diagnostic Code 7804.  
38 C.F.R. § 4.118.  This Diagnostic Code provides for a 10 
percent rating when a scar is tender and painful on objective 
demonstration.  Id.  A 10 percent evaluation is also 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, including Diagnostic 
Code 7803.  Other scars may be evaluated on the basis of 
limitation of function of the part involved.  38 C.F.R. 
§ 4.118, including Diagnostic Code 7805.  

It is the opinion of the Board that the evidence shows that 
the residual right inguinal herniorrhaphy scar is likely 
productive of tenderness and discomfort.  Hence, a 10 percent 
rating must be restored in accordance with the provisions of 
Diagnostic Code 7804.  The Board further concludes that a 
higher rating is not warranted under any applicable 
regulation primarily because there is no palpable hernia 
present and healing is otherwise complete.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (1999).  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 10 percent for the service-connected 
right inguinal herniorrhaphy residuals is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

